DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5, 9 and 10 are objected to because of the following informalities:
(claim 1, line 8) “wherein in said first wrench” should be changed to “wherein said first wrench”.
(claim 2, line 1) “wherein in said tool” should be changed to “wherein said tool”.
(claim 3, line 3) “a borehole” should be changed to “the borehole” based on the fact that the limitation was previously introduced in claim 1.
(claim 5, line 1) “wherein in said second wrench” should be changed to “wherein said second wrench”.
(claim 9, line 1) “wherein in said tool” should be changed to “wherein said tool”.
(claim 10, line 3) “a borehole” should be changed to “the borehole” based on the fact that the limitation was previously introduced in claim 8.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: Soe et al. (10,995,563) and Rousseau et al. (9,915,111) are considered pertinent to applicant’s disclosure.  However, neither reference appears to anticipate and/or render obvious a mobile rig comprising: a first wrench mounted on the mast, the first wrench being longitudinally movable along the mast; wherein the first wrench is operable to removably connect a tool to the coiled tubing; and wherein the coiled tubing injector is operable to move the tool into and out of a borehole, and a method comprising: providing a first wrench mounted on the mast, the first wrench being longitudinally movable along the mast; removably connecting a tool to the coiled tubing using the first wrench; and using the coiled tubing injector to move the tool into and out of a borehole.
Conclusion
This application is in condition for allowance except for the formal matters above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679